Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 21, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s reconsideration and updated seach confirms that Adomaitis, Raymond A et al. (US 20040099213 A1) remains the closest cited prior art. See the Examiner’s January 15, 2021 final rejection for analysis thereunder. However, Adomaitis does not teach the independently claimed features of Adomaitis’ cleaning gas supply unit (13; Figure 5 - H2 ,[0054]; plasma; [0050] - “separate supplies of multiple process gases to each of the segments 22”; [0053]-Applicant’s 120; Figure 2) is connected to a cleaning gas supply pipe (Applicant’s 123; Figure 2), wherein the cleaning gas supply pipe (Applicant’s 123; Figure 2) is directly connected to a first connection pipe (Applicant’s 125; Figure 2) and a second connection pipe (Applicant’s 127; Figure 2), wherein the first connection pipe (Applicant’s 125; Figure 2) is directly connected to a first cleaning gas valve (Applicant’s 141; Figure 2) of Adomaitis’ cleaning gas valve unit (17; Figure 5), and wherein the second connection pipe (Applicant’s 127; Figure 2) is directly connected to the second cleaning gas valve (Applicant’s 143; Figure 2) of Adomaitis’ cleaning gas valve unit (17; Figure 5). As noted, the above claimed components that do not have any correspondance in the Adomaitis reference are thus not taught or suggested either alone or in combination with Adomaitis.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed March 15, 2021, with respect to rejections under Adomaitis have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716